EXHIBIT 10.1
TESORO CORPORATION
AMENDED AND RESTATED EXECUTIVE SECURITY PLAN
EFFECTIVE JANUARY 1, 2009

 



--------------------------------------------------------------------------------



 



TESORO CORPORATION
AMENDED AND RESTATED EXECUTIVE SECURITY PLAN
PREAMBLE
The principal objective of this Amended and Restated Executive Security Plan
(the “Plan”) is to ensure the payment of a competitive level of retirement
income in order to attract, retain and motivate selected executives. The plan is
designed to provide a benefit which, when added to other retirement income of
the executive, will meet the objective described above. This Plan is a complete
amendment and restatement of the Plan, which was originally established as a
restatement and amendment of the Tesoro Executive Post Retirement Benefit Plan
and Tesoro Executive Death Benefit Plan, and subsequently amended and restated,
effective January 1, 2005. The Plan, as amended and restated, effective
January 1, 2009 (except as otherwise specifically noted herein), is intended to
conform to the requirements of Section 409A of the Code, together with the
Regulations, and is intended to qualify as an unfunded plan maintained primarily
for the purpose of providing benefits for a select group of management and
highly compensated employees of the Company and its Subsidiaries.
SECTION I
DEFINITIONS

1.1   “Affiliate” means each entity that would be considered a single employer
with the Company under Section 414(b) or Section 414(c) of the Code, except that
the phrase “at least 50%” shall be substituted for the phrase “at least 80%” as
used therein.   1.2   “Aggregated Plan” means all agreements, methods, programs
and other arrangements that are aggregated with this Plan under
Section 1.409A-1(c) of the Regulations.   1.3   “Basic Compensation” shall have
the meaning of such term, as set forth in the Tesoro Corporation Retirement
Plan, as in effect on the date of a Participant’s Retirement, but determined
without regard to any compensation limits imposed by the Code, and, further
provided, a normal bonus otherwise includible as Basic Compensation shall be
credited in the calendar year in which such bonus is earned and not in the
calendar year when paid, if different.   1.4   “Beneficiary” means the person or
legal entity designated in writing by a Participant to receive, after his death,
any death benefits provided by the Plan. If no designation is in effect at the
time of the Participant’s death, or if no designated person shall survive the
Participant, the Beneficiary shall be the Participant’s estate.   1.5   “Board”
means the Board of Directors of the Company.   1.6   “Change in Control” means
(i) there shall be consummated (A) any consolidation or merger of Company in
which Company is not the continuing or surviving corporation or pursuant to
which shares of Company’s common stock would be converted into cash,

1



--------------------------------------------------------------------------------



 



    securities or other property, other than a merger of Company where a
majority of the board of directors of the surviving corporation are, and for a
one-year period after the merger continue to be, persons who were directors of
Company immediately prior to the merger or were elected as directors, or
nominated for election as director, by a vote of at least two-thirds of the
directors then still in office who were directors of Company immediately prior
to the merger, or (B) any sale, lease, exchange or transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of Company, or (ii) the shareholders of Company shall approve any plan or
proposal for the liquidation or dissolution of Company, or (iii) (A) any
“person” (as such term is used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934), other than Company or a Subsidiary thereof or any
employee benefit plan sponsored by Company or a Subsidiary thereof, shall become
the beneficial owner (within the meaning of Rule 13c-3 under the Securities
Exchange Act of 1934) of securities of Company representing 35 percent or more
of the combined voting power of Company’s then outstanding securities ordinarily
(and apart from rights accruing in special circumstances) having the right to
vote in the election of directors, as a result of a tender or exchange offer,
open market purchases, privately negotiated purchases or otherwise, and (B) at
any time during a period of one-year thereafter, individuals who immediately
prior to the beginning of such period constituted the Board shall cease for any
reason to constitute at least a majority thereof, unless election or the
nomination by the Board for election by Company’s shareholders of each new
director during such period was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period.   1.7   “Chief Executive Officer” means the Chief Executive Officer of
the Company.   1.8   “Code” means the Internal Revenue Code of 1986, as amended
from time to time.   1.9   “Committee” means the Tesoro Corporation Employee
Benefits Committee appointed by the Compensation Committee of the Board or such
other committee designated by the Compensation Committee of the Board to
discharge the duties of the Committee hereunder.   1.10   “Company” means Tesoro
Corporation, a Delaware corporation, or any successor thereto.   1.11  
“Disabled” or “Disability” means that a Participant is entitled to benefits
under the long-term disability plan of the Company or an Affiliate.   1.12  
“Distribution Schedule” means the method of distributions elected (or deemed
elected) by a Participant, which method may be either a lump sum payment or an
annuity, pursuant to which distribution of the Participant’s benefit hereunder
shall be made or shall commence. Such election shall be made at the time and in
the manner described in Section 3.2 hereof and shall be subject to the
provisions thereof.   1.13   “Early Retirement Date” means the date on which a
Participant has either: (i) both attained age 55 and is credited with at least
5 years of Service or (ii) attained age 50 and

2



--------------------------------------------------------------------------------



 



    is credited with at least eighty (80) points, with points credited for this
purpose by adding the aggregate of a Participant’s age and Service, each of
which shall be determined in years and completed months rather than completed
years only, and including “deemed years of age” granted pursuant to an
employment agreement, change in control agreement, separation agreement or any
other agreement between a Participant and the Company or an Affiliate.   1.14  
“Earnings” shall mean the amount determined by dividing a Participant’s
aggregate Basic Compensation for the three (3) calendar years out of the last
seven (7) calendar years (including the year of such Participant’s Retirement)
for which the Participant’s Basic Compensation was the greatest by the number of
full calendar months of employment during such three (3)-calendar year period.  
1.15   “Funded Plan” means the Tesoro Petroleum Corporation Funded Executive
Security Plan.   1.16   “Lump Sum Interest Rate” means the discount rate used
for the Company’s financial disclosure purposes under Financial Accounting
Standards Statement No. 158 for the December 31 prior to or coincident with the
Participant’s Retirement Date.   1.17   “Lump Sum Mortality Table” means the
mortality table used for the Company’s financial disclosure purposes under
Financial Accounting Standards Statement No. 158 for the December 31 prior to or
coincident with the Participant’s Retirement Date. For this purpose, the
mortality table will be a unisex table based on 95% of the male rates and 5% of
the female rates.   1.18   “Other Retirement Income” means the retirement income
payable to a Participant from the following sources and assumed to commence at
the earliest date possible coincident with or immediately following the
Participant’s Retirement Date:

  •   Qualified and nonqualified retirement benefits from a prior employer of
the Participant if said prior employer or employer facility was acquired by or
merged into the Company or any Affiliate at any time and benefit service with
the prior employer is recognized by the Company for any retirement plan,
qualified or nonqualified, pursuant to the terms of an acquisition agreement or
as otherwise provided under a separate agreement with the Company or an
Affiliate.     •   Social Security Benefit as defined in Section 1.28 hereof.

1.19   “Participant” means an officer of the Company or an Affiliate with the
title of Senior Vice President or above who is recommended for participation by
the Chief Executive Officer and approved by the Compensation Committee of the
Board as eligible to participate.   1.20   “Plan” means the Tesoro Corporation
Amended and Restated Executive Security Plan, effective January 1, 2009 (except
as otherwise specifically noted herein), as amended from time to time.

3



--------------------------------------------------------------------------------



 



1.21   “Regulations” means the Treasury Regulations promulgated under the Code.
  1.22   “Retirement” means a Participant’s Separation from Service on or after
the earlier of: (i) his Early Retirement Date or (ii) a Change in Control.  
1.23   “Retirement Date” means the date of a Participant’s Retirement.   1.24  
“Retirement Plan” means the Tesoro Corporation Retirement Plan, as amended from
time to time.   1.25   “Retirement Plan Benefit” means the amount of monthly
benefit payable from the Retirement Plan to a Participant in the form of a
straight life annuity and assumed to commence at the earliest date possible
coincident with or immediately following the Participant’s Retirement Date.  
1.26   “Separation from Service” means a reasonably anticipated permanent
reduction in the level of bona fide services performed by the Participant for
the Company and its Affiliates to 20% or less of the average level of bona fide
services performed by the Participant for the Company and its Affiliates
(whether as an employee or an independent contractor) in the immediately
preceding thirty-six (36) months (or the full period of service to the Company
and its Affiliates if the Participant has been providing services to the Company
and its Affiliates for fewer than thirty-six (36) months). The determination of
whether a Separation from Service has occurred shall be made by the Committee in
accordance with the provisions of Section 409A of the Code and the Regulations
promulgated thereunder.   1.27   “Service” means a Participant’s “Vesting
Service,” as such term is defined in the Retirement Plan, but calculated in
years and completed months rather than completed years only, and including
“deemed service” granted pursuant to an employment agreement, change in control
agreement, separation agreement or any other agreement between a Participant and
the Company or an Affiliate.   1.28   “Social Security Benefit” means the
monthly primary insurance amount estimated by the Committee to be payable to the
Participant at age 65 under the federal Social Security Act, provided, however,
that:

  (a)   the Social Security Benefit for a Participant who terminates employment
prior to age 65 will be calculated assuming:

  (i)   the Participant will not receive any future wages which would be treated
as wages for purposes of the federal Social Security Act, and     (ii)   the
Participant will elect to begin receiving his Social Security Benefit as of the
earliest age then allowable under said Social Security Act, or if later, at
actual date of Retirement.

  (b)   the Social Security Benefit, once calculated, will be frozen as of the
date the Participant terminates employment.

4



--------------------------------------------------------------------------------



 



1.29   “Subsidiary” means any entity in which the Company owns or otherwise
controls, directly or indirectly, stock or other ownership interests having the
voting power to elect a majority of the board of directors, or other governing
group having functions similar to a board of directors, as determined by the
Committee.

          The masculine gender, where appearing in the Plan, will be deemed to
include the feminine gender, and the singular may include the plural, unless the
context clearly indicates to the contrary.
SECTION II
ELIGIBILITY FOR BENEFITS

2.1   Each Participant is eligible to receive a benefit under this Plan upon his
Retirement. Such benefit shall commence as provided in Section 4.1 hereof.
Except as provided in Section V hereof, no benefit is payable hereunder in the
event of a Participant’s Separation from Service prior to Retirement except in
the event of such Participant’s Disability, as provided in Section 2.2 below, or
a Change in Control, as provided in Section 4.5 below.   2.2   In the event a
Participant becomes Disabled while in the active employment of the Company or an
Affiliate and eligible to participate hereunder, he shall be entitled to the
retirement benefit determined under Section 3.1 payable on the first day of the
month following the date on which such Participant has both attained the age of
65 and is credited with at least 5 years of Service, but based upon the Service
the Participant would have accrued had he remained in active employment until
such date and continued at the same rate of Earnings until that date.
Notwithstanding the foregoing, no Participant shall be entitled to credit for
Service after the date on which such Participant is no longer considered
Disabled.   2.3   Notwithstanding anything herein to the contrary, if a
Participant who is receiving, or may be entitled to receive, a benefit
hereunder, engages in competition with the Company (without prior authorization
given by the Committee in writing) or is discharged for cause, or performs acts
of willful malfeasance or gross negligence in a matter of material importance to
the Company, payments thereafter payable hereunder to such Participant or such
Participant’s Beneficiary will, at the discretion of the Committee, be forfeited
and the Company will have no further obligation hereunder to such Participant or
Beneficiary.

SECTION III
AMOUNT AND FORM OF RETIREMENT BENEFIT

3.1   The monthly retirement benefit under this Plan will equal 4% of Earnings
times the first 10 years of Service, plus 2% of Earnings times the next 10 years
of Service, plus 1% of Earnings times the next 10 years of Service, actuarially
reduced by seven percent (7%) per year from age sixty (60) for Participants who
have not attained age 55 with ten (10) years of Service by December 31, 2005 and
who retire prior to age sixty (60), and offset by any Retirement Plan Benefit
and any Other Retirement Income. Notwithstanding the foregoing, no credit will
be included under this Plan formula for Service in excess of 30

5



--------------------------------------------------------------------------------



 



  years. The amount payable under this Plan shall also be reduced by the amount
of the vested Basic Pension paid or payable under the Funded Plan (without
regard to whether a smaller, adjusted amount is in fact paid from such Funded
Plan after retirement because of prior distributions made from such Funded Plan
to enable the Participant to pay taxes resulting from his participation in such
Funded Plan).   3.2   Each Participant may, within thirty (30) days of the date
on which he is notified of his eligibility to participate in the Plan,
irrevocably elect the Distribution Schedule pursuant to which benefits hereunder
will be paid, subject to the restrictions of the Plan. The Participant’s
election shall become effective immediately following the Committee’s receipt of
the Participant’s executed participation agreement. A Participant’s failure to
elect a Distribution Schedule in accordance with this Section 3.2 shall be
deemed an election by the Participant to receive his benefits hereunder in the
form of a single life annuity, payable for the Participant’s lifetime, unless
the Participant elects an actuarially equivalent life annuity, as provided
below. The Participant’s election (or deemed election) shall become irrevocable
as of the last day of the 30-day period during which the Participant is
permitted to make an election in accordance with this Section 3.2, except as
provided below. If a Participant has timely elected an annuity form of payment,
or if the Participant has failed to elect a Distribution Schedule, resulting in
a deemed election of a single life annuity, the benefit determined under this
Plan will be paid in the form of a single life annuity, payable for the
Participant’s lifetime, unless, prior to the date on which an annuity payment
has been made, and within the time and in the manner determined by the
Committee, the Participant elects an actuarially equivalent life annuity, within
the meaning of Section 1.409A-2(b)(2)(ii) of the Regulations. Subject to the
preceding sentence. actuarially equivalent life annuities shall be calculated by
using the applicable actuarial assumptions set forth in the Retirement Plan. The
actuarially equivalent life annuity forms available hereunder shall be those
forms of life annuity set forth in the Retirement Plan as in effect on the date
of the Participant’s Separation from Service. Lump sum amounts shall be
determined by using the Lump Sum Interest Rate and the Lump Sum Mortality Table.
  3.3   Notwithstanding any provision herein to the contrary, effective
December 12, 2008, each Participant who is actively employed by the Company or
an Affiliate and who remains actively employed through the 31st day of December,
2008, may elect to modify an existing election (or deemed election) provided
that such election: (i) may apply only to amounts that would not otherwise be
payable in 2008, (ii) may not cause an amount to be paid in 2008 that would not
otherwise be payable in 2008, (iii) shall be made no later than December 31,
2008 and prior to such earlier date as may be established by the Committee, and
(iv) shall be made in the manner and subject to such restrictions as shall be
determined by the Committee. If a Participant modifies an election (or deemed
election) pursuant to this Section 3.3 and thereby elects a lump sum form of
payment, such Participant will not later be eligible to elect an actuarially
equivalent life annuity form of payment.

6



--------------------------------------------------------------------------------



 



SECTION IV
PAYMENT OF RETIREMENT BENEFITS

4.1   Benefits payable in accordance with Section III will be calculated as of
the first day of the month next following the month of the Participant’s
Retirement and shall commence, or in the case of a lump sum payment, be
distributed in full on the first day of the seventh (7th) calendar month
beginning after the Participant’s Retirement Date. Benefits payable in the form
of an annuity will continue to be paid on the first day of each succeeding
month. The last such payment will be on the first day of the month in which the
retired Participant dies unless another annuity form of payment that
contemplates payments made subsequent to the Participant’s death, is elected in
accordance with Section 3.2. The first payment will include all amounts that
would otherwise have been paid during the period commencing on the first day of
the month next following the month of the Participant’s Retirement and ending on
such payment date.   4.2   The Company shall be liable for all benefits due the
Participants under the Plan.   4.3   Under all circumstances, the rights of the
Participants to the assets held in a rabbi trust, if any, created with respect
to the Plan shall be no greater than the rights expressed in this Plan. Nothing
contained in the trust agreement which creates any such rabbi trust shall
constitute a guarantee by the Company that the amounts transferred by it to the
trust shall be sufficient to pay any benefits under the Plan or would place the
Participant in a secured position ahead of judgment and/or general creditors
should the Company become insolvent or bankrupt. Any trust agreement established
with respect to the Plan must specifically set out these principles so it is
clear in the trust agreement that the Participants are only unsecured general
creditors of the Company with respect to their benefits under the Plan.   4.4  
The Plan is only a general corporate commitment and each Participant must rely
upon the general credit of the Company for the fulfillment of its obligations
under the Plan. Under all circumstances the rights of Participants to any asset
held by the Company shall be no greater than the rights expressed in this Plan.
Nothing contained in this Plan shall constitute a guarantee by the Company that
the assets of the Company will be sufficient to pay any benefits under the Plan
or would place the Participant in a secured position ahead of general creditors
and judgment creditors of the Company. Though the Company may establish or
become a signatory to a rabbi trust and may accumulate assets to help fulfill
its obligations at any time, the Plan and any trust created, shall not create
any lien, claim, encumbrance, right, title or other interest of any kind in any
Participant in any asset held by the Company, contributed to any trust created,
or otherwise be designated to be used for payment of any of its obligations
created in this agreement. No specific assets of the Company have been or will
be set aside, or will be transferred to a trust or will be pledged for the
performance of the Company’s obligations under the Plan which would remove those
assets from being subject to the general creditors and judgment creditors of the
Company. Notwithstanding the preceding provisions of this Section 4.4 to the
contrary, upon a Change in Control, the Company shall, as soon as possible
following the Change in Control, make an irrevocable contribution to the rabbi
trust previously established, or if not so established, to a newly created rabbi
trust, in an

7



--------------------------------------------------------------------------------



 



    amount that is sufficient to pay each Plan Participant or Beneficiary the
benefits to which each Plan Participant or Beneficiary would be entitled
pursuant to the terms of the Plan as of the date on which the Change in Control
occurred.   4.5   Upon a Change in Control, each Participant’s benefit hereunder
shall be immediately vested. Payment of such benefit shall commence as of the
first day of the seventh (7th) calendar month following the later of such
Participant’s Separation from Service or Early Retirement Date. Benefits will
continue to be paid on the first day of each succeeding month. The last payment
will be on the first day of the month in which the Participant dies unless
another form of payment is elected in accordance with Section 3.2 hereof. The
first payment will include all amounts that would otherwise have been paid
during the period commencing on the first day of the month next following the
month of the later of the Participant’s Separation from Service or Early
Retirement Date.   4.6   It is intended that this Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.   4.7   Notwithstanding any
provision of this Section IV to the contrary, the benefits payable hereunder
may, to the extent expressly provided in this Section 4.7, be paid prior to or
later than the date on which they would otherwise be paid to the Participant.

  (a)   Distribution in the Event of Income Inclusion Under Code Section 409A.
If any portion of a Participant’s benefit hereunder is required to be included
in income by the Participant prior to receipt due to a failure of this Plan or
any Aggregated Plan to comply with the requirements of Section 409A of the Code
or the Regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the portion of his or
her benefit required to be included in income as a result of the failure of the
Plan or any Aggregated Plan to comply with the requirements of Section 409A of
the Code or the Regulations.     (b)   Distribution Necessary to Satisfy
Applicable Tax Withholding. If the Company is required to withhold amounts to
pay the Participant’s portion of the Federal Insurance Contributions Act
(FICA) tax imposed under Code Sections 3101, 3121(a) or 3121(v)(2) with respect
to amounts that are or will be paid to the Participant under the Plan before
they otherwise would be paid, the Committee may determine that such Participant
shall receive a distribution from the Plan in an amount equal to the lesser of:
(i) the amount of the Participant’s benefit hereunder or (ii) the aggregate of
the FICA taxes imposed and the income tax withholding related to such amount.  
  (c)   Delay for Payments in Violation of Federal Securities Laws or Other
Applicable Law. In the event the Company reasonably anticipates that the payment
of benefits as specified hereunder would violate Federal securities laws or
other applicable law, the Committee may delay the payment of such benefit
hereunder until the earliest date at which the Company reasonably anticipates
that the making of such payment would not cause such violation.

8



--------------------------------------------------------------------------------



 



  (d)   Delay for Insolvency or Compelling Business Reasons. In the event the
Company determines that the making of any payment of benefits on the date
specified hereunder would jeopardize the ability of the Company to continue as a
going concern, the Committee may delay the payment of such benefits until the
first calendar year in which the Company notifies the Committee that the payment
of benefits would not have such effect.     (e)   Administrative Delay in
Payment. The payment of benefits hereunder shall begin at the date specified in
accordance with the provisions of the foregoing paragraphs of this Section IV;
provided that, in the case of administrative necessity, the payment of such
benefits may be delayed up to the later of the last day of the calendar year in
which payment would otherwise be made or the 15th day of the third calendar
month following the date on which payment would otherwise be made. Further, if,
as a result of events beyond the control of the Participant (or following the
Participant’s death, the Participant’s Beneficiary), it is not administratively
practicable for the Committee to calculate the amount of benefits due to the
Participant as of the date on which payment would otherwise be made, the payment
may be delayed until the first calendar year in which calculation of the amount
is administratively practicable.     (f)   No Participant Election.
Notwithstanding the foregoing provisions, if the period during which payment of
benefits hereunder will be made occurs, or will occur, in two calendar years,
the Participant shall not be permitted to elect the calendar year in which the
payment shall be made.

SECTION V
PRE-RETIREMENT DEATH BENEFITS

5.1   If a Participant should die before Retirement, the Beneficiary will
receive the greatest of (1), (2) and (3) where (1) is the Participant’s benefit
hereunder calculated as of his date of death and payable for the life of the
Beneficiary as a single life annuity, (2) is a benefit payable for the life of
the Beneficiary as a single life annuity equal to the Actuarial Equivalent of
400% of the amount of the Participant’s rate of annual base pay determined as of
the December 1 immediately preceding the Participant’s date of death, and (3) is
the benefit the Participant would have received under Section 2.2 hereof if he
had been determined to be Disabled on the date of his death (but payable
immediately and reduced as provided in Section 3.1 hereof) and payable for the
life of the Beneficiary as a single life annuity. “Actuarial Equivalence” as
such term is used in this Section 5.1, shall be determined in accordance with
Section 1.409A-2(b)(2)(ii) of the Regulations and, subject to the foregoing,
shall be calculated by using the applicable actuarial assumptions set forth in
the Retirement Plan.   5.2   A Beneficiary’s pre-retirement death benefit will
be payable in accordance with the Participant’s Distribution Schedule; provided,
however, that a Participant’s failure to elect a Distribution Schedule in
accordance with Section 3.2 hereof shall be deemed an election by the
Participant for the pre-retirement death benefit hereunder to be paid in the
form of a single life annuity. If a Participant has timely elected an annuity
form of

9



--------------------------------------------------------------------------------



 



    payment, or if the Participant has failed to elect a Distribution Schedule,
resulting in a deemed election of a single life annuity, the pre-retirement
death benefit will be paid in the form of a single life annuity, payable for the
Beneficiary’s lifetime, unless, prior to the date on which an annuity payment
has been made, and within the time and in the manner determined by the
Committee, the Beneficiary elects an actuarially equivalent life annuity, within
the meaning of Section 1.409A-2(b)(2)(ii) of the Regulations. Subject to the
preceding sentence, actuarially equivalent life annuities shall be calculated by
using the applicable actuarial assumptions set forth in the Retirement Plan. The
actuarially equivalent life annuity forms available hereunder shall be those
forms of life annuity set forth in the Retirement Plan as in effect on the date
of the Participant’s death. Lump sum amounts shall be determined by using the
Lump Sum Interest Rate and the Lump Sum Mortality Table. Distribution of a
Participant’s pre-retirement death benefit will commence or, in the case of a
lump sum payment, will be made in full within sixty (60) days of the date of the
Participant’s death.   5.3   Amounts otherwise payable under this Section will
be reduced by any amount previously funded through any trust designated for
retirement and death benefits from this Plan, and by the amount of any death
benefit payable under the Funded Plan.

SECTION VI
CLAIMS PROCEDURES

6.1   Claims for Benefits. The Committee shall determine the rights of any
Participant to any deferred compensation benefits hereunder. Any Participant who
believes that he has not received the deferred compensation benefits to which he
is entitled under the Plan may file a claim in writing with the Committee. The
Committee shall, no later than 90 days after the receipt of a claim (plus an
additional period of 90 days if required for processing, provided that notice of
the extension of time is given to the claimant with the first 90-day period),
either allow or deny the claim in writing.       A denial of a claim by the
Committee, wholly or partially, shall be written in a manner intended to be
understood by the claimant and shall include:

  (a)   the specific reasons for the denial;     (b)   specific reference to
pertinent Plan provisions on which the denial is based;     (c)   a description
of any additional material or information necessary for the claimant to perfect
the claim and an explanation of why such material or information is necessary;
and     (d)   an explanation of the claim review procedure and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA.

6.2   Appeal Provisions. A claimant whose claim is denied (or his duly
authorized representative) may within 60 days after receipt of denial of a claim
file with the Committee a written request for a review of such claim. If the
claimant does not file a

10



--------------------------------------------------------------------------------



 



    request for review of his claim within such 60-day period, the claimant
shall be deemed to have acquiesced in the original decision of the Committee on
his claim, the decision shall become final and the claimant will not be entitled
to bring a civil action under Section 502(a) of ERISA. If such an appeal is so
filed within such 60-day period the Company (or its delegate) shall conduct a
full and fair review of such claim. During such review, the claimant (or the
claimant’s authorized representative) shall be given the opportunity to review
all documents that are pertinent to his claim and to submit issues and comments
in writing.

    The Company shall mail or deliver to the claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within
60 days after the receipt of the request for review (unless special
circumstances require an extension of up to 60 additional days, in which case
written notice of such extension shall be given to the claimant prior to the
commencement of such extension). Such decision shall be written in a manner
intended to be understood by the claimant, shall state the specific reasons for
the decision and the specific Plan provisions on which the decision was based
and shall, to the extent permitted by law, be final and binding on all
interested persons.

SECTION VII
MISCELLANEOUS

7.1   The Board, or its delegate, may, in its sole discretion, terminate,
suspend or amend this Plan at any time, in whole or in part. Notwithstanding the
foregoing, any amendment to the Plan which may result in a material financial
impact to the Company will require review and approval by the Board. However,
the termination, amendment or suspension of this Plan will not operate to
decrease the benefit of (i) a retired Participant, (ii) a Participant who has
reached his Early Retirement Date, or (iii) a Beneficiary who is entitled to
receive a pre-retirement death benefit hereunder.       To the extent provided
by the Board or its delegate, the Plan may be liquidated following a termination
under any of the following circumstances:

  (a)   the termination and liquidation of the Plan within twelve (12) months of
a complete dissolution of the Company taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the
Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.     (b)   the termination and liquidation of the
Plan pursuant to irrevocable action taken by the Company within the thirty
(30) days preceding or the twelve (12) months following a change of control
within the meaning of Section 409A of the Code; provided that all Aggregated
Plans are terminated and liquidated with respect to each Participant that
experienced such change of control, so that under the terms

11



--------------------------------------------------------------------------------



 



    of the termination and liquidation, all such Participants are required to
receive all amounts of deferred compensation under this Plan and any other
Aggregated Plans within twelve (12) months of the date the Company irrevocably
takes all necessary action to terminate and liquidate this Plan and such other
Aggregated Plans;     (c)   the termination and liquidation of the Plan,
provided that: (i) the termination and liquidation does not occur proximate to a
downturn in the Company’s financial health; (2) the Company terminates and
liquidates all Aggregated Plans; (3) no payments in liquidation of this Plan are
made within twelve (12) months of the date the Company irrevocably takes all
necessary action to terminate and liquidate this Plan, other than payments that
would be payable under the terms of this Plan if the action to terminate and
liquidate this Plan had not occurred; (4) all payments are made within twenty
four (24) months of the date on which the Company irrevocably takes all action
necessary to terminate and liquidate this Plan; and (5) the Company does not
adopt a new Aggregated Plan at any time within three (3) years following the
date on which the Company irrevocably takes all action necessary to terminate
and liquidate the Plan.

    Notwithstanding the foregoing, the Plan shall automatically terminate,
without further action of the Company, upon Insolvency of the Company. For this
purpose, Insolvency shall mean the inability of the Company to continue as a
going concern.   7.2   Notwithstanding any provision of the Plan to the
contrary, the Committee may at any time (without the consent of any Participant)
modify, amend or terminate any or all of the provisions of this Plan to the
extent necessary to conform the provisions of the Plan with Section 409A of the
Code, regardless of whether such modification, amendment or termination of this
Plan shall adversely affect the rights of a Participant under the Plan.   7.3  
Nothing contained herein will confer upon any Participant the right to be
retained in the service of the Company, nor will it interfere with the right of
the Company to discharge or otherwise deal with a Participant without regard to
the existence of this Plan.   7.4   No benefit under this Plan shall be
assignable or subject to any manner of alienation, sale, transfer, claims of
creditors, pledge, attachment or encumbrances of any kind.   7.5   The Committee
may adopt rules and regulations to assist it in the administration of the Plan
and may delegate such of its duties hereunder as it may deem advisable.   7.6  
This Plan is established under and will be construed according to the laws of
the State of Texas.   7.7   The effective date of this amended and restated
Plan, as signed this 12th day of December, 2008, is January 1, 2009 (except as
otherwise specifically noted herein).

12



--------------------------------------------------------------------------------



 



            TESORO CORPORATION
      By:   /s/ SUSAN A. LERETTE     Name:   Susan A. Lerette     Title:   SVP,
Administration    

13